Fuld, J.
(concurring). I agree that the plain language of subdivision (b) of section 87 of the Decedent Estate Law permits us no choice but to reverse and to disallow the claim of petitioner wife. (See, also, Decedent Estate Law, § 18, subd. 3.) And, since that is so, the court can only remark the seeming injury to the sense and symmetry of the law. We have previously held that a wife who procures a “ mail-order ” decree of divorce in Mexico has nothing, so long as her mate lives, but a scrap of paper. (See, e.g., Caldwell v. Caldwell, 298 N. Y. 146; Querze v. Querze, 290 N. Y. 13.) By our present decision, we are holding that the “ husband’s ” death converts that scrap of paper into a decree of disinheritance.
To those who seek certainty and uniformity in the law, the result cannot help but be perplexing and disappointing, for no logic can account for the variant conclusions reached. The *353explanation, though, is to be found in the haphazard and piecemeal handling of a problem so ramified and complex as that of marriage and divorce. A different approach, a different method, is required if there is to be a solution. If the courts could wipe clean the slate and start afresh, they might evolve a coherent pattern in our law of domestic relations. That, however, is impossible and, accordingly, it is to the legislature that we must turn. (Cf. Williams v. North Carolina, 317 U. S. 287, 305, per Frankfurter, J., concurring.)
If so minded, the legislature may enact comprehensive legislation dealing broadly with the subject of ‘1 divisible divorce ’ ’ and its aftermath. Or, if it deems it sufficient merely to put an end to the “ mail-order ” decree of divorce — procured in Mexico or any other jurisdiction — it may enact laws more limited in scope. At any rate, whatever the ultimate solution, whether it is to be found in general or specific remedies, judicial correctives of the sort urged by Judge Conway in his opinion to affirm do not supply the answer; such correctives must of necessity deal with fragments of the problem and can only succeed in further complicating an already chaotic situation.
I am persuaded, in short, that subdivision (b) of section 87 of the Decedent Estate Law must be read as it was written; it cannot be subjected to any corrective gloss by this court.